Case 1:18-cv-02843-WTL-DLP Document 13 Filed 04/15/19 Page 1 of 1 PageID #: 52




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF INDIANA
                             INDIANAPOLIS DIVISION

                                                      Dismissal acknowledged on 4/15/2019.
Mark McGriff, Board of Trustees Chairman and )        /s/ William T. Lawrence, Senior Judge
William Nix, Board of Trustees Secretary, Board )     Distribution via CM/ECF
Of Trustees on behalf of INDIANA STATE          )
COUNCIL OF CARPENTERS PENSION FUND;)
et al.,                                         )
                                                )
        vs.                                     )    Case No. 1:18-cv-2843-WTL-DLP
                                                )
BRIAN ALTHOUSE BUILDING SERVICE LLC )
and BRIAN ALTHOUSE,                             )
                                                )
                     Defendants.                )


           PLAINTIFFS’ FED. R. CIV. P. 41(a)(1)(i) NOTICE OF DISMISSAL

      Plaintiffs Mark McGriff, Board of Trustees Chairman, and William Nix Board of

Trustees Secretary, on behalf of INDIANA STATE COUNCIL OF CARPENTERS

PENSION FUND; Mark McGriff, Board of Trustees Chairman, and Greg Hauswald, Board

of Trustees Secretary on behalf INDIANA/KENTUCKY/OHIO REGIONAL COUNCIL OF

CARPENTERS DEFINED CONTRIBUTION PENSION TRUST FUND; Mark McGriff,

Board of Trustees Co-Chairman and William Nix, Board of Trustees Co-Chairman, on behalf

of INDIANA/KENTUCKY/OHIO REGIONAL COUNCIL OF CARPENTERS WELFARE

FUND; Mark McGriff, Board of Trustees Chairman, and Joe Coar, Board of Trustees

Secretary, on behalf of INDIANA/KENTUCKY/OHIO REGIONAL COUNCIL OF

CARPENTERS JOINT APPRENTICESHIP AND TRAINING FUND; Douglas J.

McCarron, Board of Trustees Chairman, on behalf of UNITED BROTHERHOOD OF

CARPENTERS APPRENTICESHIP TRAINING FUND OF NORTH AMERICA; and,

INDIANA/KENTUCKY/OHIO REGIONAL COUNCIL OF CARPENTERS, by their
